In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-18-00277-CV
                             ________________________


                      STEPHEN PATRICK BLACK, APPELLANT

                                            V.

                             BRIAN THOMAS, APPELLEE


                          On Appeal from the 154th District Court
                                  Lamb County, Texas
              Trial Court No. DCV-19,873-18; Honorable Felix Klein, Presiding


                                      August 8, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before this court is a motion to dismiss filed by Appellant, Stephen Patrick

Black, proceeding in forma pauperis. Without passing on the merits of the appeal,

Appellant’s motion is granted and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

Having dismissed this appeal at Appellant’s request, no motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                 Per Curiam